ON MOTION FOR REHEARING
HAWKINS, Judge.
Appellant again urges that the evidence corroborating Mangum, the accomplice witness, is insufficient.
The corroborating evidence appears ample. The two stolen saddles were in appellant’s car at Aspermont, and other places where effort was made to sell them. Appellant was present. The stolen property being in his car was itself a criminative fact tending to connect him with the theft and burglary. Appellant and his witnesses undertake to explain away this criminative circumstance. They testify that appellant loaned Man-gum the car the night of the burglary, and that appellant remained at Brownwood, spending the night with Wilder, and that Mangum returned the next morning having the saddles which he claimed to have traded for; that appellant then agreed to take Mangum to Aspermont for ten dollars. Other corroborating circumstances are mentioned in the original opinion.
It is not a case of failure in corroborating evidence, but a failure of the jury to accept as true the testimony of appellant and his witnesses, a matter entirely for the jury.
The motion for rehearing is overruled.

Overruled.